                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


DESHAUN STATEN,

                    Plaintiff,

 v.                                                  Case No. 21-CV-529

LUCINDA BUCHANAN,
GARETH FITZPATRICK,
DR. O’BRIEN, and
DR. JUSTINE RIBAULT,

                          Defendants.


                                      ORDER


      Plaintiff Deshaun Staten, who is incarcerated at Green Bay Correctional

Institution and representing himself, filed a complaint under 42 U.S.C. § 1983

alleging that the defendants violated his constitutional rights. (ECF No. 1.) This

order resolves Staten’s motion for leave to proceed without prepaying the filing fee

(ECF No. 9), two motions to commence screening (ECF Nos. 15, 16), and screens his

complaint.

      The court has jurisdiction to screen the complaint in light of Staten’s consent

to the full jurisdiction of a magistrate judge and the Wisconsin Department of

Justice’s limited consent to the exercise of magistrate judge jurisdiction as set forth

in the Memorandum of Understanding between the Wisconsin Department of

Justice and this court.




        Case 2:21-cv-00529-WED Filed 08/25/21 Page 1 of 9 Document 17
1.    Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Staten

was incarcerated when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA

allows the court to give a prisoner plaintiff the ability to proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist,

the prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must

then pay the balance of the $350 filing fee over time, through deductions from his

prisoner account. Id.

      On May 24, 2021, the court ordered that Staten shall pay $0.93 as an initial

partial filing fee by June 24, 2021. (ECF No. 13.) Staten paid the fee on June 29,

2021. The court will grant Staten’s motion for leave to proceed without prepayment

of the filing fee and allow him to pay the full filing fee over time in the manner

explained at the end of this order.

2.    Screening of the Complaint

      2.1 Preliminary Matters

      Staten filed two motions for the court to commence screening. (ECF Nos. 15,

16.) As the court has previously explained to Staten, motions of this type are

unnecessary and unproductive. The court has not been dilatory in screening

Staten’s complaint, and has not been spurred on to screen Staten’s complaint by his

motion. As an experienced litigator, Staten is aware that the court has a number of

other matters that require its attention, including a number of lawsuits brought by

                                          2


        Case 2:21-cv-00529-WED Filed 08/25/21 Page 2 of 9 Document 17
other prisoners seeking relief not unlike that sought by Staten. He is encouraged to

refrain from filing similar motions in the future. Because the court is now screening

his complaint, it denies his motions as moot.

      2.2 Federal Screening Standard

      Under the PLRA the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner

raises claims that are legally “frivolous or malicious,” that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b).

      In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a

claim a complaint must include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must

contain enough facts, accepted as true, to “state a claim for relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).

                                           3


        Case 2:21-cv-00529-WED Filed 08/25/21 Page 3 of 9 Document 17
      To state a claim for relief under 42 U.S.C. § 1983 a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the

United States, and that whoever deprived him of this right was acting under color

of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015)

(citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

The court construes pro se complaints liberally and holds them to a less stringent

standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      2.2    Staten’s Allegations

      Staten alleges that between May 2020 and July 2020 defendants Lucinda

Buchanan, Gareth Fitzpatrick, Dr. O’Brien, and Dr. Ribault refused to treat his

chronic pain in his back, heel, and wrist. (ECF No. 1 at 5-7.) All the defendants

worked in Columbia Correctional Institution’s health services unit (HSU) at the

time. Buchanan was the HSU Supervisor; Fitzpatrick was an assistant HSU

supervisor; and Drs. O’Brien and Ribault were the physicians who examined

Staten. (Id. at 1.) Buchanan allegedly told Staten that she refused to treat his pain

because she does not like inmates who assault staff members. (Id. at 5.) Fitzpatrick

was aware that Staten was in extreme pain and was aware of the inmate

complaints Staten filed regarding his lack of treatment yet failed to do anything to

address Staten’s pain. (Id. at 5-6.) Drs. O’Brien and Ribault told Staten that he may

need special shoes and physical therapy to treat his pain but never followed through

on the recommendations or otherwise treated Staten’s pain. (Id. at 6-7.)

                                          4


        Case 2:21-cv-00529-WED Filed 08/25/21 Page 4 of 9 Document 17
      Staten seeks $35,000 in damages from each defendant. (ECF No. 1 at 8.) He

also seeks injunctive relief in the form of being sent to the University of Wisconsin

Hospital in Madison, Wisconsin for treatment of his pain and for the ability to get

shoes from an outside vendor. (Id.)

      2.3    Analysis

      Staten alleges that the defendants violated his Eighth Amendment rights. He

also states he has claims under the Americans with Disabilities Act (ADA) and the

Rehabilitation Act. Additionally, he brings claims under Wisconsin state law for

negligence and malpractice.

      While Staten states he is bringing claims under the ADA and the

Rehabilitation Act, he does not include any details or facts that speak to the

elements of those claims. While courts are to liberally construe pro se plaintiffs’

complaints, courts cannot “accept as adequate abstract recitations of the elements of

a cause of action or conclusory legal statements.” Twombly, 550 U.S. at 570. Staten

may not proceed on claims under the ADA or the Rehabilitation Act.

      Turning to his Eighth Amendment claims, the Eighth Amendment “protects

prisoners from prison conditions that cause ‘the wanton and unnecessary infliction

of pain.’” Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014) (quoting Rhodes v.

Chapman, 452 U.S. 337, 347 (1981)). Such conditions include “grossly inadequate

medical care.” Id. “A § 1983 claim based upon a violation of the Eighth Amendment

has both an objective and subjective element: (1) the harm that befell the prisoner

must be objectively, sufficiently serious and a substantial risk to his or her health or

                                           5


        Case 2:21-cv-00529-WED Filed 08/25/21 Page 5 of 9 Document 17
safety, and (2) the individual defendants were deliberately indifferent to the

substantial risk to the prisoner’s health and safety.” Collins v. Seeman, 462 F.3d

757, 760 (7th Cir. 2006).

      Staten’s allegations include few details despite his complaint being 11 pages

long. Regardless, at this stage he sufficiently alleges that all the defendants knew of

his pain and deliberately ignored it. He may proceed on Eighth Amendment claims

against all defendants.

      As to Staten’s state law claims, when a district court has original jurisdiction

over a civil action, it also has supplemental jurisdiction over state law claims that

“are so related to claims in the action” over which the court has “original

jurisdiction that they form part of the same case or controversy under Article III of

the United State Constitution.” 28 U.S.C. §1367(a). At this stage, it appears that

Staten’s negligence and medical malpractice state law claims are closely related, so

the court will exercise supplemental jurisdiction over those claims.

3.    Conclusion

      NOW, THEREFORE, IT IS HEREBY ORDERED that Staten’s motion for

leave to proceed without prepayment of the filing fee (ECF No. 7) is GRANTED.

      IT IS FURTHER ORDERED that Staten’s motions to commence screening

(ECF Nos. 15, 16) are DENIED as moot.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

                                          6


        Case 2:21-cv-00529-WED Filed 08/25/21 Page 6 of 9 Document 17
defendants Lucinda Buchanan, Gareth Fitzpatrick, Dr. O’Brien, and Dr. Justine

Ribault. It is ORDERED that, under the informal service agreement, those

defendants shall file a responsive pleading to the complaint within 60 days.

      IT IS FURTHER ORDERED that the agency having custody of Staten

shall collect from his institution trust account the $349.07 balance of the filing fee

by collecting monthly payments from Staten’s prison trust account in an amount

equal to 20% of the preceding month’s income credited to Staten’s trust account and

forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be

clearly identified by the case name and number assigned to this case. If Staten is

transferred to another county, state, or federal institution, the transferring

institution shall forward a copy of this order along with his remaining balance to

the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Staten is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions1 must submit all correspondence and case filings to



1
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
                                     7


        Case 2:21-cv-00529-WED Filed 08/25/21 Page 7 of 9 Document 17
institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each

filing to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Staten is further advised that failure to make a timely submission may result

in the dismissal of this case for failure to diligently pursue it. In addition, the

parties must notify the Clerk of Court of any change of address. Staten is reminded

that it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. Staten’s failure to keep the court

advised of his whereabouts may result in the dismissal of this case without further

notice.

      Enclosed is a guide prepared by court staff to address common questions that

arise in cases filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common

Questions,” this guide contains information that Staten may find useful in

prosecuting his case.




Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       8


          Case 2:21-cv-00529-WED Filed 08/25/21 Page 8 of 9 Document 17
Dated at Milwaukee, Wisconsin this 25th day of August, 2021.


                                     BY THE COURT




                                     WILLIAM E. DUFFIN
                                     United States Magistrate Judge




                                 9


 Case 2:21-cv-00529-WED Filed 08/25/21 Page 9 of 9 Document 17
